     Case 3:21-cv-01429-BAS-AHG Document 4 Filed 08/11/21 PageID.36 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ARTEM ROYZMAN,                                  Case No.: 3:21-cv-1429-BAS-AHG
     CDCR #AM6676,
12
                                        Plaintiff,   1) DENYING MOTION TO
13                                                   PROCEED IN FORMA PAUPERIS
     v.                                              [ECF No. 2]
14
     MIQUEL LOPEZ, ALEJANDRO
15   GONZALES, EDGAR GARCIA,                         2) DISMISSING CIVIL ACTION
                                                     FOR FAILURE TO PAY THE
16                                   Defendants.     FILING FEE REQUIRED BY 28
17                                                   U.S.C. § 1914(a)
18
19         Artem Royzman (“Plaintiff”), a state inmate currently incarcerated at R.J. Donovan
20   State Prison (“RJD”) located in San Diego, California and proceeding pro se, has filed a
21   civil rights complaint pursuant to 42 U.S.C. § 1983. (Compl., ECF No. 1.) Plaintiff did
22   not pay the filing fee required by 28 U.S.C. § 1914(a) to commence a civil action when he
23   filed his Complaint; instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”)
24   pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.)
25   I.    Motion to Proceed In Forma Pauperis
26         All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28   $402. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to

                                                                               3:21-cv-1429-BAS-AHG
     Case 3:21-cv-01429-BAS-AHG Document 4 Filed 08/11/21 PageID.37 Page 2 of 3



1    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
2    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
3    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
4    IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
5    Samuels, 577 U.S. 82, 84–85 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
6    2015), and regardless of whether his action is ultimately dismissed. See 28 U.S.C.
7    § 1915(b)(1) & (2); Taylor v. Delatorre, 281 F.3d 844, 847 (9th Cir. 2002).
8          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
9    “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
10   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
11   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
12   trust account statement, the Court assesses an initial payment of 20% of (a) the average
13   monthly deposits in the account for the past six months, or (b) the average monthly balance
14   in the account for the past six months, whichever is greater, unless the prisoner has no
15   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
16   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
17   month’s income, in any month in which his account exceeds $10, and forwards those
18   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
19   577 U.S. at 84–85.
20         In support of his request to proceed IFP, Plaintiff has submitted a prison certificate
21   authorized by an RJD accounting official and a copy of his CDCR Inmate Statement
22   Report. (ECF No. 3.) These documents show that for the preceding six months, Plaintiff
23   carried an average monthly balance of $733.94 and average monthly deposits of $293.84.
24   (ECF No. 3 at 1.) The balance in Plaintiff’s trust account as of August 11, 2021, was
25   $1,011.42. (Id. at 1, 3.)
26   //
27   //
28   //

                                                                                3:21-cv-1429-BAS-AHG
     Case 3:21-cv-01429-BAS-AHG Document 4 Filed 08/11/21 PageID.38 Page 3 of 3



1           In this matter, Plaintiff has not shown the indigence required to proceed IFP.
2    Because Plaintiff has shown that he is able to pay the filing fee in total, Plaintiff’s Motion
3    to Proceed IFP is DENIED.
4
5    II.    Conclusion and Order
6           Accordingly, the Court DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2);
7    and DISMISSES this action without prejudice for failure to pay the full statutory and
8    administrative $402 civil filing fee required by 28 U.S.C. § 1914(a).
9           To have the case reopened, Plaintiff must, on or before September 8, 2021, pay the
10   $402 initial civil filing fee.
11          IT IS SO ORDERED.
12
13   Dated: August 11, 2021
14                                                      Hon. Cynthia Bashant
                                                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                3:21-cv-1429-BAS-AHG
